t c memo united_states tax_court marlon g dasent and kendra walcott-dasent petitioners v commissioner of internal revenue respondent docket no filed date marlon g dasent and kendra walcott-dasent pro sese olivia h rembach and amy dyar seals for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the taxable_year after concessions the issue sec_1unless otherwise indicated all section references are to the internal continued remaining for decision are whether petitioners are entitled to deduct certain expenses they reported on their schedule c profit or loss from business are entitled to a deduction for the unreimbursed employee business_expenses they reported on their schedule a itemized_deductions are liable for the additional tax imposed by sec_72 on early distributions from qualified_retirement_plans and are liable for the accuracy-related_penalty we resolve these issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in north carolina at the time the petition was filed with the court i petitioners mr dasent is a college graduate having received a bachelor’s degree in mechanical engineering from the georgia institute of technology in during he worked at britax child safety inc britax as a program manager continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar mrs walcott-dasent is also a college graduate having received a bachelor’s degree in business administration from the american intercontinental university in during she worked at two different human resource consulting firms--robert half corp robert half and randstad professionals us lp randstad --as a virtual talent recruiter performing her work solely out of her and mr dasent’s home during in addition to being a w-2 wage earner for robert half and randstad mrs walcott-dasent claimed to operate an education consulting business assisting recent college graduates military personnel reacclimating to civilian life and at-risk women rejoining the workforce with finding suitable employment mrs walcott-dasent has never charged a fee for her services thus for she had no gross_receipts or other income attributable to her education consulting activities she claimed to have incurred only certain expenses which as discussed below petitioners reported on a schedule c petitioners have two children who during were in college a daughter enrolled at western carolina university wcu and a son enrolled at belmont abbey college belmont abbey 2mrs walcott-dasent has held herself out as operating an education consulting business for a couple of years before during mr dasent received distributions totaling dollar_figure from two different individual_retirement_accounts ira --northern trust and adp retirement services adp as of the close of that year he was under 59½ years of age northern trust and adp sent the internal_revenue_service irs and mr dasent forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting distributions of dollar_figure and dollar_figure respectively as early distributions with no known exception each form also reflected a certain amount of federal_income_tax withheld ii petitioners’ tax reporting and the notice_of_deficiency petitioners prepared and timely filed using turbotax a joint form_1040 u s individual_income_tax_return for joint_return on the joint_return petitioners reported wages totaling dollar_figure from their employers taxable refunds of dollar_figure and unemployment_compensation of dollar_figure they did not report mr dasent’s receipt of the ira_distributions they reported a dollar_figure business loss from mrs walcott-dasent’s education consulting business which they detailed on a schedule c attached to the joint_return they also attached to the joint_return a schedule a claiming dollar_figure of itemized_deductions on the schedule c petitioners reported no gross_receipts and total expenses of dollar_figure the expenses consisted of dollar_figure for advertising dollar_figure for car and truck expenses dollar_figure for depreciation and sec_179 expenses dollar_figure for legal and professional services dollar_figure for office expenses dollar_figure for supplies and dollar_figure for utilities on the schedule a petitioners reported among other items dollar_figure of unreimbursed employee business_expenses the details of their unreimbursed employee business_expenses were shown on a form_2106 employee business_expenses and a form 2106-ez unreimbursed employee business_expenses also attached to the joint_return the expenses consisted of the following for mrs walcott-dasent in connection with her employment with robert half and randstad dollar_figure for vehicle expenses dollar_figure for travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment for mr dasent in connection with his employment with britax dollar_figure for parking fees tolls and transportation dollar_figure for travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment mrs walcott-dasent may receive reimbursement for employee business_expenses from robert half and randstad and mr dasent was reimbursed by britax for the mileage he drove his personal vehicle for work-related trips following an examination of the joint_return respondent determined that mr dasent’s ira_distributions totaling dollar_figure were taxable and subject_to the sec_72 additional tax and that petitioners had income of dollar_figure from the cancellation of debt respondent also determined that petitioners’ schedule a deduction for unreimbursed employee business_expenses of dollar_figure and their schedule c business loss deduction of dollar_figure should be disallowed for lack of substantiation finally respondent determined that petitioners were liable for an accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b the notice_of_deficiency mailed to petitioners on date reflects those determinations petitioners timely petitioned this court for redetermination of the deficiency and the penalty 3respondent has now conceded the cancellation of debt issue 4the record includes a completed civil penalty approval form for the substantial_understatement_of_income_tax_penalty for the form includes a signature on the line provided on the form for group manager approval to assess penalties identified above dated date before the issuance of the notice_of_deficiency 5petitioners were represented by counsel when the petition was filed the petition states that petitioners concede all issues raised in the notice_of_deficiency except for the cancellation of debt and accuracy-related_penalty issues before trial the court granted their counsel’s request to withdraw petitioners proceeded continued opinion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and except for the burden of production in any court_proceeding with respect to an individual taxpayer’s liability for any penalty addition_to_tax or additional_amount see sec_7491 the taxpayer bears the burden of proving otherwise see rule a 290_us_111 this burden of production and proof remains on the taxpayer even with respect to the additional tax under sec_72 because it is a tax and not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 see 144_tc_140 citing ross v commissioner tcmemo_1995_599 slip op pincite tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 89_tc_816 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to continued to trial pro sese and at trial disputed all issues raised in the notice_of_deficiency except for the receipt of ira_distributions issue petitioners conceded in a stipulation of facts and on the record at trial that mr dasent received ira_distributions totaling dollar_figure during substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 6we note and as we observed supra p respondent determined that petitioners failed to report certain income in an unreported income case the irs must provide some reasonable foundation connecting the taxpayer with the income-producing activity see 999_f2d_760 4th cir aff’g tcmemo_1992_153 see also 596_f2d_358 9th cir rev’g 67_tc_672 once the irs has produced evidence linking the taxpayer with an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determination is arbitrary or erroneous 293_us_507 similarly under sec_6201 if a taxpayer in any court_proceeding asserts a reasonable dispute with respect to any item_of_income reported on an information_return the irs shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return respondent conceded that petitioners do not have cancellation of debt income see supra note and we sustain respondent’s determination that petitioners failed to report mr dasent’s ira_distributions as income because petitioners agree that mr dasent received this income see supra note petitioners do not otherwise contend that the burden_of_proof should shift to respondent under sec_7491 as to any relevant issue of fact nor have they established that they met the requirements for shifting the burden_of_proof ii sec_162 deductions sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_1_162-1 income_tax regs generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite an expense for which the taxpayer is entitled to but does not claim reimbursement from his or her employer_generally is not considered necessary and thus is not deductible under sec_162 788_f2d_1406 9th cir aff’g tcmemo_1984_533 24_tc_21 additionally a taxpayer may not deduct a personal living or family expense unless the internal_revenue_code expressly provides otherwise sec_262 the determination of whether an expense satisfies the requirements of sec_162 is a question of fact 97_tc_613 citing 320_us_467 a schedule c trade_or_business_expenses whether a taxpayer is engaged in a trade_or_business is a question of fact to be decided on the basis of all the relevant facts and circumstances stanton v commissioner tcmemo_1967_137 aff’d 399_f2d_326 5th cir see also 312_us_212 applying this facts_and_circumstances_test courts have focused on the following three factors indicative of whether a trade_or_business exists whether the taxpayer’s primary purpose in undertaking the activity was for income or profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced jafarpour v commissioner tcmemo_2012_165 slip op pincite first citing 480_us_23 and then citing mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir see also sec_183 generally providing that if an activity is not engaged in for profit then no deduction attributable to that activity is allowed focusing on the first factor the taxpayer’s profit_motive we accord greater weight to objective facts than to subjective statements of intent 94_tc_41 sec_1_183-2 income_tax regs petitioners offered no credible objective evidence to establish a profit_motive for mrs walcott-dasent’s education consulting activities indeed she acknowledged at trial that she did not charge a fee for the services she performed in or in any year in which she has held herself out as operating an education consulting business for that matter likewise petitioners did not attempt to rebut their return position for concerning mrs walcott-dasent’s education consulting activities to wit that she had no gross_receipts or other income and only allegedly incurred certain expenses they produced no records--accounting records invoices and the like--traditionally associated with a business operating for profit on the basis of the record laudable as her activities may be we conclude that mrs walcott-dasent was not engaged in carrying_on_a_trade_or_business for profit under sec_162 under sec_183 and b the deductions attributable to mrs walcott-dasent’s education consulting activities are limited to the gross_income she derived therefrom since she derived no gross_income from those activities in petitioners are entitled to no deductions sec_183 allows certain types of deductions that do not require a profit_motive petitioners failed to establish that any of their claimed deductions continued b substantiation of schedule c trade_or_business_expenses even if we were to find that mrs walcott-dasent engaged in a trade_or_business for profit in we would ultimately deny the claimed schedule c deductions for lack of substantiation as we indicated supra pp the burden of substantiating expenses rests with the taxpayer to this end under the cohan_rule if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir see also 85_tc_731 in order for the court to estimate the amount of a deductible expense the taxpayer must establish some basis upon continued do not require a profit_motive see sec_162 sec_183 accordingly they do not qualify for deductions under sec_183 we also question whether mrs walcott-dasent’s education consulting business was even a going concern ie whether her education consulting business had actually commenced in see 864_f2d_1521 10th cir although the failure to make sales in a given period does not per se prevent a taxpayer from carrying on a business the fact that the taxpayers ‘made no legitimate efforts to locate potential buyers is fatal to taxpayers’ case merely possessing the legal capability to sell by obtaining a license from the inventor without actual efforts to sell the products is insufficient to constitute carrying_on_a_trade_or_business for purposes of sec_162 aff’g 86_tc_492 see also kennedy v commissioner tcmemo_1973_15 which an estimate may be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 vanicek v commissioner t c pincite otherwise an allowance would amount to unguided largesse norgaard v commissioner f 2d pincite quoting 245_f2d_559 5th cir the cohan_rule however is superseded--that is estimates are not permitted--for certain expenses specified in sec_274 to wit traveling expenses including meals_and_lodging while away from home entertainment_expenses gifts and listed_property including passenger_vehicle expenses sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date flush language see 122_tc_305 instead these types of expenses are subject_to strict substantiation rules 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra these strict substantiation rules generally require the taxpayer to substantiate with adequate_records or by sufficient evidence corroborating the taxpayer’s own 8a taxpayer may deduct passenger_vehicle expenses by using either actual cost or the standard mileage rate provided he substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2010_51 2010_51_irb_883 statement the amount of the expense the time and place the expense was incurred and the business_purpose of the expense balyan v commissioner tcmemo_2017_140 at sec_1_274-5t temporary income_tax regs fed reg date for listed_property expenses in addition to the time such expenses were incurred and their business_purpose the taxpayer must establish the amount of business use and the total use of such property balyan v commissioner at sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence such as receipts or paid bills which together prove each element of an expenditure balyan v commissioner at sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date on the schedule c attached to the joint_return petitioners claimed a deduction for the following expenses totaling dollar_figure advertising car and truck expenses depreciation and sec_179 expenses legal and professional services office expenses supplies and utilities respondent disallowed in full a deduction for all of these expenses the car and truck expenses are subject_to the strict substantiation rules of sec_274 and thus they cannot be estimated petitioners produced a mileage log for prepared by mrs walcott-dasent this log reported only the months and year of her travel the names of the events she attended the cities of departure and destination and the miles she drove it did not include a business_purpose for the travel or the actual dates of travel neither did petitioners retain or otherwise produce any documentary_evidence relating to each event she attended in accordingly we conclude that petitioners have not established for that they are entitled to a deduction for any amount of car and truck expenses under sec_274 even if mrs walcott-dasent had engaged in a trade_or_business for profit in see fleming v commissioner tcmemo_2010_60 slip op pincite with respect to the other expenses we similarly conclude on the basis of the record that petitioners are not entitled to deductions for these expenses in any amount for even if mrs walcott-dasent had engaged in a trade_or_business for profit petitioners produced bank statements monthly expense summaries and receipts from various corporations and companies a review of this documentary_evidence shows that there is no distinction between petitioners’ personal living expenses expenses mrs walcott-dasent incurred in connection with her education consulting activities and expenses she incurred in connection with her employment with robert half and randstad in fact at trial petitioners were unable to specifically identify which of the numerous expenses reflected in the bank statements summaries and receipts should be deductible under sec_162 see hale v commissioner tcmemo_2010_229 slip op pincite stating that we need not sort through a taxpayer’s evidence in an attempt to see what is and what is not adequate substantiation of the items on the taxpayer’s returns and thus on the basis of the record before us the court is unable to make an estimate of these remaining expenses for under the cohan_rule accordingly petitioners have not established that they are entitled to a deduction for any amount of the remaining expenses we sustain respondent’s disallowance of petitioners’ schedule c business loss deduction for c schedule a unreimbursed employee business_expenses on the schedule a attached to the joint_return petitioners reported unreimbursed employee business_expenses of dollar_figure dollar_figure for mr dasent in connection with his job as a program manager at britax and dollar_figure for mrs walcott-dasent in connection with her job as a virtual talent recruiter at robert half and randstad mrs walcott-dasent’s expenses consisted of vehicle expenses travel_expenses other business_expenses and meals and entertainment mr dasent’s expenses also consisted of travel_expenses other business_expenses and meals and entertainment as well as parking fees tolls and transportation all but the other business_expenses cannot be estimated as they are subject_to the strict substantiation rules of sec_274 in support of their vehicle expenses petitioners at trial produced a log for only mr dasent which reported the months and year of his work-related travel the business_purpose of his travel the cities of departure and destination and the miles he drove it did not include the actual dates of his travel petitioners did not retain or otherwise produce any other records to substantiate their schedule a unreimbursed employee business_expenses furthermore the parties stipulated that mrs walcott-dasent may receive reimbursement for employee business_expenses from robert half and randstad neither did petitioners produce copies of their respective employers’ reimbursement policies or otherwise establish that the expenses were not reimbursed by their employers in fact at trial mr dasent acknowledged that 9at trial mrs walcott-dasent testified that her reported unreimbursed employee business_expenses were the expenses for which she could not get reimbursed although we found mrs walcott-dasent as well as mr dasent to be genuine and candid a s we have stated many times before this court is not continued britax reimbursed him for the miles he drove his personal vehicle for work trips in we sustain respondent’s disallowance of petitioners’ schedule a deduction for unreimbursed employee business_expenses iii additional tax under sec_72 sec_72 imposes a additional tax on early distributions from a qualified_retirement_plan as defined in sec_4974 see sec_72 the additional tax however does not apply to certain enumerated distributions see sec_72 as relevant here the additional tax does not apply to the extent that early distributions are used for qualified_higher_education_expenses of the taxpayer his spouse or his children in the year of the distribution see sec_72 a qualified_higher_education_expenses generally include expenses for tuition fees books supplies equipment and in limited circumstances room and board see sec_72 sec_529 mr dasent suggested at trial that petitioners qualify for this exception because they used his ira_distributions to pay for their daughter’s tuition to wcu continued bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 citing 87_tc_74 in on the basis of mr dasent’s testimony the court decided to hold the record open for the limited purpose of giving petitioners an opportunity to proffer evidence that the ira_distributions mr dasent received were used to pay for qualified_higher_education_expenses on date respondent filed a status report apprising the court of the documents he received from petitioners and attaching these documents thereto the documents are a purported billing statement dated date addressed to petitioners’ son from belmont abbey showing a current balance due of dollar_figure for the fall semester a purported email from nelnet business solutions nelnet to mrs walcott-dasent dated wednesday august am which states that a payment to belmont abbey of dollar_figure is scheduled to be processed from her bank account on date a purported email to mrs walcott-dasent from wcu dated friday date pm which shows a payment of dollar_figure from woodforest national bank woodforest bank and a purported email from woodforest bank dated friday date am which shows a bank statement from the bank for an unknown account that includes an ach--debit of dollar_figure to wcu on date 10date is not a wednesday but a monday 11date is not a friday but a monday respondent expresses concern as to the authenticity of the emails from nelnet and wcu we decline to receive these two documents as additional evidence but will receive the other documents however this additional evidence and even the two emails for that matter does not show that petitioners used any portion of the ira_distributions mr dasent received to pay the tuition expenses of their daughter who was enrolled at wcu or their son who was enrolled at belmont abbey in on the record before us we find that none of the enumerated statutory exceptions applies here and that all of mr dasent’s ira_distributions are subject_to the sec_72 additional tax iv sec_6662 accuracy-related_penalty we now address whether petitioners are liable under sec_6662 and b for an accuracy-related_penalty on an underpayment due to a substantial_understatement_of_income_tax sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if as provided by sec_6662 the underpayment is attributable to any substantial_understatement_of_income_tax the term substantial_understatement means in the case of an individual an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production regarding an individual taxpayer’s liability for the accuracy-related_penalty and thus is required to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see sec_7491 higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite sec_6751 provides that n o penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirements of sec_6751 the record includes a civil penalty approval form for the substantial_understatement_of_income_tax_penalty for dated before the issuance of the notice_of_deficiency and signed by the immediate supervisor of the individual making the determination as a result of the parties’ concessions and the court’s holdings herein the rule_155_computations must confirm a substantial_understatement_of_income_tax by petitioners should the rule_155_computations show a substantial_understatement_of_income_tax we conclude that respondent has met his burden of production for the accuracy-related_penalty under sec_6662 and b for the burden then shifts to petitioners to come forward with persuasive evidence that the penalty is inappropriate because for example they had reasonable_cause and acted in good_faith see sec_6664 higbee v commissioner t c pincite the determination whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo in addition reliance on professional advice may indicate reasonable_cause and good_faith if in the light of all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id pincite at trial petitioners who have bachelor’s degrees--one in business administration and the other in mechanical engineering--appeared sincere but confused particularly about the tax treatment of the expenses they reported on their schedules a and c and the ira_distributions that mr dasent admitted receiving in they did not provide any testimony that they relied on advice from a tax professional when preparing the joint_return they used turbotax to prepare the return this court has found that t ax preparation software is only as good as the information one inputs into it see 114_tc_259 the software does not constitute professional advice for which this court can rely in a reasonable_cause good_faith analysis accordingly we cannot find in the record either evidence of a cognizable effort to assess their proper tax_liability or reasonable_cause for the error we will sustain the penalty should the rule_155_computations confirm a substantial_understatement_of_income_tax we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
